Exhibit 15.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Files No. 333-12014 and No. 333-123321) of Mer Telemanagement Solutions Ltd., of our report dated February 24, 2010 relating to the financial statements of MTS Asia Limited as of December 31, 2009 and 2008 and for each of the three years ended December 31, 2009, which report appears in this Annual Report on Form 20-F of Mer Telemanagement Solutions Ltd. for the year ended December 31, 2009. /s/BDO LIMITED BDO LIMITED Certified Public Accountants March21, 2010
